Citation Nr: 1403139	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a right foot an ankle injury. 

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for, inter alia, hypertension, and denied reopening a claim of entitlement to service connection for residuals of a right foot/ankle injury.  A notice of disagreement was received in November 2009, followed by the issuance of a statement of the case in February 2010, and a timely substantive appeal was received in April 2010. 

The claim was previously before the Board in November 2011, at which time the claim for service connection for a right foot/ankle injury was remanded for further development; in addition, the claim for service connection for hypertension was reopened and likewise remanded for further development. 

The Veteran testified before the undersigned in March 2012; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Hypertension

The Veteran contends that his hypertension is either due to his presumed Agent Orange exposure, or is secondary to a service-connected disability (specifically, diabetes mellitus).  In November 2012, the Board remanded the Veteran's claim for the purpose of obtaining a VA etiology examination/opinion.  In pertinent part, the Board requested that the examiner opine as to the following: (1) whether hypertension had its onset during service; or was caused by an incident or event in-service, to include the presumed Agent Orange exposure; (2) whether service-connected diabetes mellitus caused the Veteran to develop hypertension; or (3) whether the service-connected diabetes mellitus aggravated (i.e., permanently worsened) hypertension beyond the natural progress of that disorder? 

In December 2012, the Veteran underwent a VA hypertension examination.  The examiner opined that hypertension was less likely than not proximately due to or the result of service-connected diabetes, and reasoned that his hypertension was diagnosed before diabetes.  The VA examiner did not, however, address questions (1) and (3) noted above.  Specifically, the examiner entirely failed to address direct service connection, Agent Orange exposure, and aggravation. 

In light of the noncompliance with the Board's prior remand directives, the Board finds the December 2012 VA opinion to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum opinion is required.  

Residuals of a Right Foot/Ankle Injury 

The Veteran contends that he has residual right foot and/or ankle disabilities as a result of an in-service injury.  Service treatment records show that the Veteran hit his right ankle while working on an automobile engine in July 1966.  At that time, a puncture on the lateral aspect of the ankle with swelling and edema was found.  The examiner diagnosed a soft tissue injury and ordered no marching for two days.  The Veteran has endorsed continuous right foot/ankle symptomatology since the in-service injury. 

Following service, the medical record is replete with references to right ankle/foot pain, as well as findings of arthritis/traumatic arthritis/osteoarthritis beginning in 1988.  

In November 2011, the Board remanded the claim for the purpose of obtaining a VA etiology examination.  The VA examiner was asked to opine as to whether any current disability of the right ankle or foot was related to the 1966 ankle injury noted in the Veteran's service treatment records.  The examiner diagnosed a bone spur on the right plantar surface of the calcaneus (per x-ray findings not included in the VA examination report) and opined that such condition was less likely than not due to service.  The only reasoning provided by the examiner was that physical examinations conducted in September 1966 and August 1968 (i.e. at separation) showed a normal ankle.  The Board finds such opinion to be inadequate.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this case, the December 2012 VA examiner provided a negative opinion, but offered no supporting analysis and no discussion of the particulars of the in-service ankle injury, the Veteran's competent complaints of ongoing foot/ankle pain during and since service, the post-service findings of traumatic arthritis, or the ongoing complaints/treatment for right ankle/foot pain after separation. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced. Barr, supra. 

For the reasons outlined above, the December 2012 VA opinion is adequate; a new opinion must be obtained upon remand as indicated below. 

Moreover, the Veteran has submitted recent statements indicating that he is to undergo an MRI (by a private physician) of the right foot/ankle at some time in the near future. See April 2013 Statement from Veteran.  The Veteran should be afforded the opportunity to submit any such private records of treatment and/or diagnostic test results upon remand. 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his claimed hypertension and right ankle/foot disability, and to submit any additional treatment reports not already of record, to include the MRI report (if any) referenced by the Veteran in his April 2013 statement.  

Any records of VA treatment dated since September 2012 should be associated with the claims file.  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2. Arrange for a review of the claims file by the VA examiner who examined the Veteran in December 2012 for his hypertension.  If the examiner who drafted the December 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner is asked to opine as to the following:

(i) Is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during service; or was caused by an incident or event that occurred during service, to include presumed Agent Orange exposure in Vietnam?

(ii) Is it at least as likely as not (i.e., probability of 50 percent or greater) the Veteran's service-connected diabetes mellitus, coronary artery disease, or any other service-connected disability caused him to develop hypertension?

(iii) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service connected diabetes mellitus, coronary artery disease, or any other service connected disability aggravated (i.e., permanently worsened) hypertension beyond the natural progress of that disorder? 

The examiner must also discuss the rationale for the opinions, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3. Arrange for a review of the claims file by the VA examiner who examined the Veteran in December 2012 for his right foot and ankle conditions.  If the examiner who drafted the December 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner is asked to opine as to the following:

Is at least as likely as not (50 percent or greater probability) that any current disability of the right ankle and/or foot (to include right calcaneal bone spur) had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include the documented July 1966 injury to the ankle.  

In providing this opinion, the examiner should consider the Veteran's complaints of right foot and ankle pain since the documented in-service injury to the ankle, as well as the post-service diagnoses of arthritis/traumatic arthritis/osteoarthritis beginning in 1988, and the right calcaneal bone spur identified on VA examination/x-ray in December 2012.  If possible, the examiner should reconcile the findings of right foot arthritis in 1988 and 1992, and the lack of such findings upon the most recent VA examination in December 2012.  

The examiner must also discuss the rationale for the opinions, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2013 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


